Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.

Specification
3.	The use of the term Tween 20 throughout the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, does not provide support for the use of a neutral extraction fluid to suspend captured aerosol particles, as now recited in claims 1 and 9. While the specification refers to the use of extraction reagents, specifically NaOH ([0070] and [0072]), there is no disclosure of using a neutral extraction fluid to suspend aerosol particles nor what is considered a neutral extraction fluid. Applicants are advised to point to specification section(s) of the originally filed specification for the necessary support or the new matter should be deleted from the instant claims. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is vague because in line 2, “eletrokinetic” appears to be misspelled. 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sander et al ((2008) J Imm Meth 337:55-62); herein referred to as Sander), in light of the website http://bodybalanceseachforalkalinity.blogspot.com/2010/11/ph-scale.html  
Sander discloses method for analyzing aerosol particles, wherein said aerosol particles are captured by an air sampling device (abstract, p 56, Methods section, Airborne dust was sampled in stables of a poultry farm and a chicken stable (nine samples), in bird houses (pigeons and parakeets, three samples), in pig and piglet stables (twelve samples), in two grain storage houses (six samples), in a laboratory animal facility with mice (three samples), and outside an office building (two samples) using GSP sampling heads (BGIA, St. Augustin, Germany) and Gilian pumps (air flow 3.5 |/min) on Teflon filters (diameter 3.7 cm, pores 1 um, Millipore, Schwalbach, Germany). 
Sander discloses particles extracted from the sampling medium (p 56, Methods 2.1 “Extraction of polysaccharides, plant seeds, moulds and filter Samples CM-pachyman and CM-curdlan (Megazym, Wicklow, Ireland) were dissolved as described by the manufacturer. Pachyman, lichenan, oat B-D-glucan, pullulan, curdlan, (Megazym), pustulan (Calbiochem, La Jolla, CA), paramylon, laminarin and glucan from baker's yeast (Fluka AG, Buchs, Switzerland), and dextran, mannan, and B-D-glucan from barley (Sigma, Taufkirchen, Germany) were dissolved by autoclaving for 1 h at 120 °C (105Pa). After centrifugation at 1000 xg, the resulting supernatant was frozen in aliquots at -20 °C. Fungi (Aspergillus niger, A. oryzae, A. fumigatus, A. versicolor, Penicillium chrysogenum, Aureobasidium (Pullularia) pullulans, Phomae betae, Trichoderma viride, and Saccharomyces cerevisiae (Allergon, Angelholm, Sweden)), 
Sander discloses the soluble fraction analyzed for (1->3)-β-D-glucan (p 56-57, sec 2.2 to 2.8). 
With respect to claim 4, Sander discloses wherein (1->3)-β-D-glucan is determined by a limulus-amebocyte based assay (p 57, sec 2.7 The Glucatell assay contains lysed amebocytes from the hemolymph of Limulus Polyphemus that had been processed to remove Factor C, making the lysate specific for (1->3)-β-D-glucan). 
With respect to claim 5, Sander discloses an immunoassay (p 57, sec 2.5 “Antigen-binding Enzyme immunoassay” and sec 2.6 “Two site monoclonal antibody based EIA”). 
With respect to claim 6, Sander discloses sampling based on filtration (p 56, chicken stable (nine samples), in bird houses (pigeons and parakeets, three samples), in pig and piglet stables (twelve samples), in two grain storage houses (six samples), in a laboratory animal facility with mice (three samples), and outside an office building (two samples) using GSP sampling heads (BGIA, St. Augustin, Germany) and Gilian pumps (air flow 3.5 |/min) on Teflon filters (diameter 3.7 cm, pores 1 um, Millipore, Schwalbach, Germany). 

http://bodybalanceseachforalkalinity.blogspot.com/2010/11/ph-scale.html 

    PNG
    media_image1.png
    58
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    609
    676
    media_image2.png
    Greyscale


Applicant’s arguments have been considered but are not convincing. As noted above in the 102 rejection, a website reference has been cited to show that the PBS extraction liquid used by Sander at a pH of 7.4 is considered neutral. The instant claims and specification provide no definition of what is considered neutral and the cited website considers a pH of 7.4 to be neutral. 
With respect to performing a centrifugation step, and all or part of the supernatant from the centrifugation is added to a reaction mixture for analysis of beta glucan, in pages 56-57, sections 2.1 and 2.6, Sander teach a centrifugation step and freezing aliquots of the resulting supernatant which are subsequently added to reagents for a two site monoclonal antibody enzyme assay for analysis of beta glucan. 
With respect to the instant claims precluding an autoclaving step, the instant claims recite open “comprising” claim language and thus does not preclude an autoclaving step. If Applicants want to preclude the autoclaving step in Sander with claim language, then Applicant’s should consider “consisting essentially of” language instead of “comprising”. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US PGP 2015/0118676) in view of Sander et al ((2008) J Imm Meth 337:55-62; herein referred to as Sander) and in light of the website http://bodybalanceseachforalkalinity.blogspot.com/2010/11/ph-scale.html. 
Gordon discloses a method for analyzing aerosol particles, wherein said aerosol particles are deposited on an electrode of an electrokinetic propulsion device from a volume of air propelled electrokinetically through said device, said electrode being removably attached to a carrier mounting; said electrode is removed from said carrier mounting and placed in an extraction vessel; a predetermined volume of extraction fluid is added to said extraction vessel; said electrode is agitated in said extraction fluid for a predetermined time (See abstract, para 35 “In another aspect of the invention, an ionic propulsion device for providing a sample for a bio-specific assay of aerosol particles comprises a housing receiving a sample of aerosol particles and enclosing a high voltage electrode to generate a plasma of electrically charged particles. A carrier assembly is removably receivable in the housing, the carrier assembly comprising a non-conductive carrier and an electrode removably secured to the carrier. Incident to the carrier assembly being received in the housing, the electrode is subject to a voltage 
wherein all or part of said extraction fluid is added to a reaction mixture for analysis of said aerosol particles”). 
	Gordon differs from the instant invention in failing to teach the use of a neutral extraction fluid to remove (1->3)-β-D-glucan from the electrodes, followed by a centrifugation step, and detecting the (1->3)-β-D-glucan by limulus-amebocyte based assay or immunoassay. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to analyze aerosol particles for (1->3)-β-D-glucan by limulus-amebocyte based assay or immunoassay, as taught by Sander, in the method of Gordon because Gordon is generic with respect to the particular analyte that is to be detected in aerosol particles, including biological agents, pathogens, allergens and pollutants (paragraph [0005]), and Sander discloses that it is conventional to analyze aerosol particles for (1->3)-β-D-glucan which is a biological agent. With respect to claims 5, 6, 10, and 11, Gordon teaches immunoassays and assays that include colorimetric reagents to detect the desired biological agent. It would be obvious to incorporate the immunoassay and limulus-amebocyte based assay (that employs a chromogenic substrate, i.e. a colorimetric reagent) to detect (1->3)-β-D-glucan taught by Sander because Gordon suggests such assays for the determination of aerosol particles. A person of ordinary skill in the art reasonably would have expected success because both Gordon and Sander are directed to collection and analysis of aerosol particles.

	In response to this rejection Applicants argue that Gordon does not disclose or suggest analyzing extracted particles for beta glucan. Applicants assert that the combination of Gordon and Sander is improper because it requires an autoclaving step. Applicants further argue that Gordon and Sander do not teach a neutral extraction fluid. 
	Applicant’s arguments have been considered but are not convincing. With respect to Applicant’s argument concerning analysis of beta glucan not taught by Gordon, Gordon alone was not relied upon to teach analysis of beta glucan. Gordon is generic with respect to the particular analyte that is to be detected in aerosol particles, including biological agents, pathogens, allergens and pollutants (paragraph [0005]), and Sander discloses that it is conventional to analyze aerosol particles for (1->3)-β-D-glucan which is a biological agent. 

With respect to a neutral extraction liquid, as noted above, a website reference has been cited to show that the PBS extraction liquid used by Sander at a pH of 7.4 is considered neutral. The instant claims and specification provide no definition of what is considered neutral and the cited website considers a pH of 7.4 to be neutral. The instant claims recite open “comprising” claim language and thus does not preclude an autoclaving step. If Applicants want to preclude the autoclaving step in Sander with claim language, then Applicant’s should consider “consisting essentially of” language instead of “comprising”.

13.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62) as applied to claim 1 above, and further in view of Langke (US PGP 2011/0185904).
	Sander discloses the limitations of claim 1 but fails to disclose electrostatic precipitation.
	Langle, in the art of aerosol collection discloses a sampling device based on electrostatic precipitation (abstract; para 7, technology for collecting the particulate matter onto a tape mechanism which is stored for future analysis. Particles are captured onto a tape material coated with a water soluble material. The particles are collected onto a region of the tape for a defined period of time and then the tape is advanced out 
fluid to preserve and maintain the viability of the collected particles for future extraction and analysis. The collection material or particulate matter intended to be collected by the various embodiments of the present device includes, but is not limited to, biological warfare agents, naturally occurring biological material, chemical warfare agents, nuclear/radiological materials, and other airborne aerosol and pathogen agents). 	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrostatic precipitation method of Langle for the filter collection of Sander because Sander teaches collecting samples at varying sample times (p 60) and the automatic reel electrostatic precipitation system of Langle provides the advantage of collecting a number of samples which can be stored and kept viable for subsequent extraction and analysis.  A person of ordinary skill in the art reasonably would have expected success because Sander and Langle are both directed to collection and analysis of aerosol particles. 

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62) as applied to claim 1 above, and further in view of Wishneski (US PGP 2013/0119152).
Sander discloses the limitations of claim 1 but fails to disclose a sampling device based on impingement.
Wishneski discloses a sampling device based on impingement (para 4, Many methods used to measure MDI emissions are the result of industrial hygiene practices 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the use of impingement taught by Wishneski with the method Sander because Sander discloses use of a filter to capture aerosol particles and Wishneski teaches that both filter and impingment can be used in combination for greater sensitivity and capture of aerosol particles.  A person of ordinary skill in the art reasonably would have expected success because both Sander and Wishneski are drawn to the art of aerosol particle analysis. 

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sander (Sander (2008) J Imm Meth 337:55-62) as applied to claim 1 above, and further in view of Ariessohn (US PGP 2012/0174650). 
Sander discloses the limitations of claim 1 but fails to disclose a sampling device based on an impactor.
Ariessohn discloses a sampling device based on an impactor (para 244, In FIGS. 15A and 15B, a related bluff body impactor (280) having two microfluidic channels in a cylindrical support pillar or column (282) is shown. As before, aerosol particles are captured by impaction from a gas stream (6); impacted method aerosol particles collect on impactor surface (281), and elution fluid (290) is injected onto the impactor surface 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the impactor of Ariessohn for the filter system of Sander to collect aerosol particles because Sander discloses use of a filter system to collect aerosol particles and Ariessohn discloses an impactor system as an alternative aerosol collection means that provides the advantage of automated detection (para 7, “Digital microfluidic devices employ technologies such as electro-wetting, diaelectrophoresis, or microhydraulics to move, mix, combine and split microliter and nanoliter volumes and allow chemical and biological assays to be automated and carried out at very small scales. These advances offer substantial advantages in speed and accuracy while greatly reducing the need for operator involvement and minimizing reagent volumes”; 134, “Analytical means can involve visual detection, machine detection, manual detection or automated detection”).  A person of ordinary skill in the art reasonably would have expected success because both Sanders and Ariessohn are in the art of aerosol particle analysis.

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


17.	Claims 1, 2, 4, 5, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 9,360,402 in view of Sander (Sander (2008) J Imm Meth 337:55-62) and in light of the website http://bodybalanceseachforalkalinity.blogspot.com/2010/11/ph-scale.html .
	Regarding instant claims 1, 2 and 9, the ‘402 patent at claim 1 recites a method 
for analyzing aerosol particles, comprising: 
providing an electrokinetic propulsion device including a housing enclosing a high voltage electrode to generate a plasma of electrically charged particles, and a carrier assembly removably receivable in the housing, the carrier assembly comprising a non-conductive carrier and a capture electrode removably secured to the carrier; 
depositing aerosol particles on said capture electrode from a volume of air propelled electrokinetically through said device; 
removing said capture electrode from said carrier and placing said capture electrode in an extraction vessel; and 

wherein all or part of said extraction fluid is added to a reaction mixture for analysis of said aerosol particles.
	The ‘402 patent at claim 4 recites a method for analyzing aerosol particles, comprising: 
	providing an electrokinetic propulsion device including a housing enclosing a high voltage electrode to generate a plasma of electrically charged particles, and a carrier assembly removably receivable in the housing, the carrier assembly comprising a non-conductive carrier and a capture electrode removably secured to the carrier; 
depositing aerosol particles on said capture electrode from a volume of air propelled electrokinetically through said device for a select period of time; 
removing said capture electrode from said carrier and extracting the captured aerosol particles from the capture electrode; and 
analyzing the captured aerosol particles to determine particle concentration in the volume of air. 
Patent ‘402 differ from the instant invention in not teaching the use of a neutral extraction fluid, centrifugation of extracted aerosol particles, and detection of (1->3)-β-D-glucan by limulus-amebocyte based assay or immunoassay. 
Sander, in the art of aerosol analysis, teaches analysis for (1->3)-β-D-glucan (p 56-57, sec 2.1 to 2.8), which includes use of an extraction PBS buffer at pH 7.4 to extract aerosol particles from an air filter and centrifugation of extraction fluid containing aerosol particles (p 56, sec 2.1). pH 7.4 is considered neutral per the pH chart disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze aerosol particle for (1->3)-beta-D-glucan as taught by Sander in the method of patent ‘402 because patent ‘402 claims a method for analysis of aerosol particles that is generic with respect to the particular analyte and Sander discloses that it is conventional to analyze aerosol particles for (1->3)-β-D glucan. With respect to the use of a neutral extraction liquid, Sander shows it to be conventional to use an extraction PBS buffer at pH 7.4 to extract aerosol particles such as (1->3)-β-D glucan from a collection surface. With respect to a step of centrifuging the extraction fluid containing aerosol particles such as (1->3)-β-D glucan, Sander shows such a step to isolate (1->3)-β-D glucan to be conventional. One of skill in the art would have a reasonable expectation of success in combining Sander and Gordon because both are directed to collection and analysis of aerosol particles. 
Regarding claims 4 and 10, Sander teaches use of a limulus-amebocyte bases assay (p 57, sec 2.7 “ The Glucatell® assay (Pyroquant, Mérfelden, Germany) contains lysed amebocytes from the hemolymph of Limulus polyphemus that had been processed to remove Factor C, making the lysate specific for (1->3)-β-D-glucan). It would be obvious to one of skill in the art to apply an assay appropriate to the analyte examined.
Regarding claims 5 and 11, Sander disclose an immunoassay (p 57, section 2.5 “Antigen-binding Enzyme immunoassay” and section 2.6 “Two site monoclonal antibody 
	In response to this rejection, Applicants argue that there is no analysis of beta glucan and any combination would require the intervening autoclaving step. 
	Applicant’s arguments have been considered but are not convincing. If in fact the method of patent ‘402 taught analysis of beta glucan then Sander would not be necessary. Patent ‘402 claims a method for analysis of aerosol particles in general. The method claimed in patent ‘402 is not limited to any specific analyte. Sander discloses that it is conventional to analyze aerosol particles for beta glucan by capture and subsequent analysis of extracted captured material as in the method of patent ‘402. Thus, it would be obvious to analyse beta glucan in the method of patent ‘402 per Sander. With respect to the autoclaving step of Sander, this step is not being incorporated into the method of patent ‘402 and thus not required.  

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



9/21/21